Cite as 2014 Ark. App. 464

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CV-14-259


                                                  Opinion Delivered   September 17, 2014
LORA LINDSAY
                               APPELLANT          APPEAL FROM THE WASHINGTON
                                                  COUNTY CIRCUIT COURT
                                                  [NO. JV-2012-505-3]
V.
                                                  HONORABLE STACEY
                                                  ZIMMERMAN, JUDGE
ARKANSAS DEPARTMENT OF
HUMAN SERVICES                                    AFFIRMED; MOTION TO
                    APPELLEE                      WITHDRAW GRANTED



                           JOHN MAUZY PITTMAN, Judge

       This is an appeal from an order terminating the parental rights of appellant, Lora

Lindsay, to her minor children, A.L.1 and A.L.2. Appellant’s attorney has filed a motion to

be relieved as counsel and a no-merit brief pursuant to Linker-Flores v. Arkansas Department of

Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Arkansas Supreme Court Rule

6-9(i), asserting that there are no issues of arguable merit to support the appeal. Counsel’s

brief details all adverse rulings made at the termination hearing and explains why there is no

meritorious ground for reversal. The clerk of this court sent copies of the brief and motion

to be relieved to appellant, informing her that she had the right to file pro se points for

reversal under Ark. Sup. Ct. R. 6-9(i)(3). No pro se points were filed.

       The record shows that appellant left the children with an unsuitable person and did not

return for them. A seventy-two-hour hold was placed on the children due to a host of
                                 Cite as 2014 Ark. App. 464

concerns, including a pending investigation of an allegation of sexual abuse perpetrated on a

minor by appellant; medical neglect; homelessness; abandonment; illicit drug use; and volatile,

unstable relationships. A plan for rehabilitation of the home and return of the children was

put in place, but appellant failed to fully cooperate or comply with it. During this period,

appellant was also arrested and jailed on several occasions. Appellant’s instability and failure

to cooperate led to the goal of the case being changed to termination of parental rights. After

a hearing, it was found that appellant had failed to remedy the conditions causing removal and

that, because of factors arising subsequent to the filing of the dependency-neglect petition,

return of the children to appellant would be contrary to their best interest.

       Based on our examination of the record and the brief presented to us, we find that

counsel has complied with the requirements established by the Arkansas Supreme Court for

no-merit petitions in termination cases, and we hold that the appeal is wholly without merit.

Consequently, we grant counsel’s motion to withdraw and affirm the order terminating

appellant’s parental rights.

       Affirmed; motion to withdraw granted.

       WALMSLEY and HIXSON, JJ., agree.

       Suzanne Ritter Lumpkin, Arkansas Public Defender Commission, Dependency-Neglect

Appellate Division, for appellant.

       No response.




                                               2